                  Case 18-15143-AJC               Doc 95        Filed 06/12/19           Page 1 of 1

                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                                                             CASE NO. 18-15143-BKC-AJC
                                                                             CHAPTER 13
IN RE:
PAUL PAZMINO
       Debtor.
                                        /

                 MOTION TO WITHDRAW AS COUNSEL FOR THE DEBTOR

         MICHAEL A. FRANK, as counsel for the Debtor, PAUL PAZMINO, moves this
Honorable Court for an Order granting his Motion to Withdraw as Counsel for the Debtor,
and states:
         1.       Irreconcilable differences have arisen between the undersigned and the
Debtor, PAUL PAZMINO.
         WHEREFORE, undersigned requests this Honorable Court to enter an Order
Withdrawing as Counsel for the Debtor.


                                        CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this Court set forth in Local
Rule 2090-1(A) and that a true and correct copy of the foregoing was sent by e-mail to Nancy Neidich, Trustee,
at e2c8f01@ch13herkert.com all others set forth in the NEF, this 10th day of June 2019 and this Motion and an
upcoming Notice of Hearing will be served on a separate Certificate of Service via email to those set forth above
and by regular mail to Paul Pazmino, Debtor, 13504 Northeast 23rd Place, Miami, FL 33181 and to all creditors.

                                              L AW O FFIC ES   OF   M IC H AEL J. B R O O KS , M ICHAEL A. F RAN K
                                                                    & R O D O LFO H. D E L A G U AR D IA , J R .
                                                                    Attorneys for the Debtor
                                                                    Suite 620 • Union Planters Bank Building
                                                                    10 Northwest LeJeune Road
                                                                    Miam i, FL 33126-5431
                                                                    Telephone            (305) 443-4217
                                                                    Facsim ile           (305) 443-3219
                                                                    Em ail- Pleadings@ bkclawm im ai.com


                                                                    By    /s/ Michael A. Frank
                                                                         Michael A. Frank
                                                                         Florida Bar No. 339075
